DETAILED ACTION
Introduction
The office action is in response to Applicant’s submission filed on 12/20/2019. Claims 1-20 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019 and 5/06/2021 have been considered by the examiner.

Examiner’s Amendment

         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Ms. Cynthia Wu (Reg. No. 60,213) on 6/11/2021.
The claims, which were filed on 12/20/2019, have been amended as follows: 

(Currently Amended) A CANopen-based train network node monitoring method comprising:  
obtaining, by a train network node, an offline duration and a heartbeat packet 

comparing the offline duration that is set on the offline timer corresponding to each node with the heartbeat packet transmission period that is set on the heartbeat timer, and determining an offline monitoring mechanism of each node based on a comparison result[[.]], wherein the determining the offline monitoring mechanism of each node comprises:
starting a heartbeat packet-based monitoring mechanism to determine an offline state of the related node, and setting a process data object (PDO) production counter corresponding to the related node to 0 in response to determining, by means of comparison, that the offline duration of the node related to the network node is greater than the heartbeat packet transmission period; and
starting a PDO packet-based inhibit time mechanism to determine an offline state of the related node, and setting, based on the offline duration and an inhibit time in a PDO packet of the related node, a threshold in a PDO production counter corresponding to the related node in response to determining, by means of comparison, that the offline duration of the node related to the network node is less than or equal to the heartbeat packet transmission period.

(Canceled) 

(Currently Amended) The method according to claim [[2]] 1, wherein the starting a heartbeat packet- based monitoring mechanism to determine an offline state of the related node comprises:
monitoring, based on the pre-configured network node list and on an active network, a heartbeat packet transmitted through a first controller area network (CAN) 
determining, based on timing of a heartbeat timer that is set corresponding to each slave node and based on receipt status of the heartbeat packet, whether a first CAN channel  of each slave node is faulty;
determining, if it is determined that no heartbeat packet of a first node is received within a preset first heartbeat period, that a first CAN channel of the first node is faulty, and switching to a standby network to monitor the heartbeat packet transmitted by the first node, wherein the first node is any slave node related to the active master node; and
receiving, if a heartbeat packet transmitted by the first node through a second CAN channel is received within the preset first heartbeat period, data on the standby network that is transmitted by the first node, and also receiving, on the active network, data transmitted by other slave nodes that normally transmit heartbeat packets.

(Original) The method according to claim 3, wherein after it is determined that no heartbeat packet of the first node is received within the preset first heartbeat 
transmitting a reset instruction to the first node from the active network;

continuing to monitor, on the active network, the heartbeat packet transmitted by the first node, and detecting whether the  heartbeat  packet of the first node is received  on the  active network within a preset second heartbeat period; and
the determining that a first CAN channel of the first node is faulty comprises:

determining, if no heartbeat packet of the first node is received on the active network within the preset second heartbeat period, that the first CAN channel of the first node is faulty.

(Previously Presented) The method according to claim 3, wherein after receiving the heartbeat packet transmitted by the first node through the second CAN channel, the method  further comprises:
transmitting a current fault message of the first CAN channel of the first node to an operation monitoring node, and displaying the current fault message to an operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the active network, the heartbeat packet transmitted by the first node through the first CAN channel, and determining, if the heartbeat packet of the first node is received within the preset first heartbeat period, that the first CAN channel of the first node has recovered communication, and switching to the active network to receive the data transmitted by the first node.

(Original) The method according to claim 5, wherein after the switching to the active network to receive the data transmitted by the first node, the method further comprises:
transmitting a historical fault message of the first CAN channel of the first node to the operation monitoring node, and displaying the historical fault message to the operator as a prompt of a latent fault to be fixed.

(Previously Presented)  The method according to claim 3, wherein after the switching to the standby network to monitor the heartbeat packet transmitted by the first node, the method further comprises:
transmitting a reset instruction to the first node from the standby network if no heartbeat packet transmitted by the first node through the second CAN channel is received within the preset first heartbeat period;
continuing to monitor, on the standby network, the heartbeat packet transmitted by the first node; and
receiving, if a heartbeat packet transmitted by the first node through the second CAN channel is received within the preset second heartbeat period, data on the standby network that is transmitted by the first node, and also receiving, on the active network, data transmitted by other slave nodes that normally transmit heartbeat packets.

(Original) The method according to claim 7, further comprising:



(Original) The method according to claim 8, further comprising:

continuing to monitor, on the active network and the standby network, the heartbeat packet transmitted by the first node, and if the heartbeat packet of the first node is received from the active network within the preset first heartbeat period, determining that the first CAN channel of the first node has recovered communication, and therefore, switching to the active network to receive the data transmitted by the first node, transmitting a current fault message of the second CAN channel of the first node to the operation monitoring node, and displaying the current fault message to the operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the standby network, the heartbeat packet transmitted by the first node through the second CAN channel, and if the heartbeat packet of the first node is received from the standby network within the preset first heartbeat period, transmitting historical fault messages of the first CAN channel and the second CAN channel of the first node to the operation monitoring node, and displaying the historical fault messages to the operator as a prompt of a latent fault to be fixed.

(Previously Presented) The method according to claim 8, further comprising: 
	continuing to monitor, on the active network and the standby network, the heartbeat packet transmitted by the first node, and if the heartbeat packet of the first node is received from the standby network within the preset first heartbeat period, determining that the second CAN channel of the first node has recovered communication, and therefore, receiving from the standby network the data transmitted by the first node, transmitting a current fault message of the first CAN channel of the first node to the operation monitoring node, and displaying the current fault message to the operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the active network, the heartbeat packet transmitted by the first node through the first CAN channel, and if the heartbeat packet of the first node is received from the active network within the preset first heartbeat period, switching to the active network to receive the data transmitted by the first node, transmitting historical fault messages of the first CAN channel and the second CAN channel of the first node to the operation monitoring node, and displaying the historical fault messages to the operator as a prompt of a latent fault to be fixed.

(Canceled)

(Currently Amended) The method according to claim [[11]] 1, wherein the starting a PDO packet- based inhibit time mechanism to determine an offline state comprises:
controller area network (CAN) 
determining whether the first CAN channel of each slave node is faulty based on receipt status of the PDO packet transmitted by each slave node and timing of the heartbeat timer that is set corresponding to each slave node based on the inhibit time in the PDO packet;
determining, if no PDO packet of the first node is received on the active network within the preset first heartbeat period corresponding to the first node, that the first CAN channel of the first node is faulty, and switching to the standby network to monitor a PDO packet transmitted by the first node through the second CAN channel, wherein the first node is any slave node related to the active master node; and
receiving, if a PDO packet transmitted by the first node through the second CAN channel is received on the standby network within the preset first heartbeat period corresponding to the first node, the data on the standby network that is transmitted by the first node, and also receiving, on the active network, data transmitted by other slave nodes that normally transmit PDO packets.

(Original) The method according to claim 12, wherein after no PDO packet of the first node is received on the active network within the preset first heartbeat period corresponding to the first node, the method further comprises:
transmitting a reset instruction to the first node from the active network;

continuing to monitor, on the active network, the PDO packet transmitted by the first node, and detecting whether the PDO packet of the first node is received on the active network within a preset second heartbeat period corresponding to the first node; and
the determining that a first CAN channel of the first node is faulty comprises: 
determining, if no PDO packet of the first node is received on the active network within the preset second heartbeat period corresponding to the first node, that the first CAN channel of the first node is faulty.

(Previously Presented) The method according to claim 12, wherein after receiving the PDO packet transmitted by the first node through the second CAN channel, the method further comprises:
transmitting a current fault message of the first CAN channel of the first node to an operation monitoring node, and displaying the current fault message to an operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the active network, the PDO packet transmitted by the first node through the first CAN channel, and determining, if the PDO packet of the first node is received within the preset first heartbeat period corresponding to the first node, that the first CAN channel of the first node has recovered communication, and switching to the active network to receive the data transmitted by the first node.

(Original) The method according to claim 14, wherein after the switching to the active network to receive the data transmitted by the first node, the method further comprises:
transmitting a historical fault message of the first CAN channel of the first node to the operation monitoring node, and displaying the historical fault message to the operator as a prompt of a latent fault to be fixed.

(Previously Presented) The method according to claim 12, wherein after the switching to the standby network to monitor the PDO packet transmitted by the first node through the second CAN channel, the method further comprises:
transmitting, if no PDO packet of the first node is received on the standby network within the preset first heartbeat period corresponding to the first node, a reset instruction to the first node from the standby network, and continuing to monitor, on the standby network, the PDO packet transmitted by the first node; and
receiving, if the PDO packet transmitted by the first node is received on the standby network within the preset second heartbeat period corresponding to the first node, the data on the standby network that is transmitted by the first node, and also receiving, on the active network, the data transmitted by other slave nodes that normally transmit PDO packets.

(Original) The method according to claim 16, further comprising:



(Original) The method according to claim 17, further comprising:

continuing to monitor, on the active network and the standby network, the PDO packet transmitted by the first node, and if the PDO packet of the first node is received from the active network within the preset first heartbeat period corresponding to the first node, determining that the first CAN channel of the first node has recovered communication, and therefore, switching to the active network to receive the data transmitted by the first node, transmitting a current fault message of the second CAN channel of the first node to the operation monitoring node, and displaying the current fault message to the operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the standby network, the PDO packet transmitted by the first node, and if the PDO packet of the first node is received from the standby network within the preset first heartbeat period corresponding to the first node, transmitting historical fault messages of the first CAN channel and the second CAN channel of the first node to the operation monitoring node, and displaying the historical fault messages to the operator as a prompt of a latent fault to be fixed.

(Previously Presented) The method according to claim 17, further comprising: 
continuing to monitor, on the active network and the standby network, the PDO packet transmitted by the first node, and if the PDO packet of the first node is received from the standby network within the preset first heartbeat period corresponding to the first node, determining that the second CAN channel of the first node has recovered communication, and therefore, receiving from the standby network the data transmitted by the first node, transmitting a current fault message of the first CAN channel of the first node to the operation monitoring node, and displaying the current fault message to the operator as a prompt of a current fault to be fixed; and
continuing to monitor, on the active network, the PDO packet transmitted by the first node through the first CAN channel, and if the PDO packet of the first node is received from the active network within the preset first heartbeat period corresponding to the first node, switching to the active network to receive the data transmitted by the first node, transmitting historical fault messages of the first CAN channel and the second CAN channel of the first node to the operation monitoring node, and displaying the historical fault messages to the operator as a prompt of a latent fault to be fixed.

(Currently Amended) A train network node, comprising:

a processor; and a memory storing computer program executable by the processor, wherein the processor is configured to:


, wherein the determining the offline monitoring mechanism of each node comprises:
start a heartbeat packet-based monitoring mechanism to determine an offline state of the related node, and setting a process data object (PDO) production counter corresponding to the related node to 0 in response to determining, by means of comparison, that the offline duration of the node related to the network node is greater than the heartbeat packet transmission period; and
start a PDO packet-based inhibit time mechanism to determine an offline state of the related node, and setting, based on the offline duration and an inhibit time in a PDO packet of the related node, a threshold in a PDO production counter corresponding to the related node in response to determining, by means of comparison, that the offline duration of the node related to the network node is less than or equal to the heartbeat packet transmission period.


Allowable Subject Matter
	Claims 1, 3-10 and 12-20 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1 and 20:
Liu et al. Publication No. US 2015/0146544 A1 teaches
obtaining, by a train network node, an offline duration and a heartbeat packet transmission period based on a pre-configured network node list, wherein the offline duration is set on an offline timer corresponding to each node related to the network node, and the heartbeat packet transmission period is set on a heartbeat timer; and comparing the offline duration that is set on the offline timer corresponding to each node with the heartbeat packet transmission period that is set on the heartbeat timer (para 0148)

However, the independent claims 1 and 20 are allowable over prior art of the following reasons. The prior art of record do not fairly teach in whole or make obvious:

comparing the offline duration that is set on the offline timer corresponding to each node with the heartbeat packet transmission period that is set on the heartbeat timer, and determining an offline monitoring mechanism of each node based on a comparison result, wherein the determining the offline monitoring mechanism of each node comprises:
starting a heartbeat packet-based monitoring mechanism to determine an offline state of the related node, and setting a process data object (PDO) production counter corresponding to the related node to 0 in response to determining, by means of comparison, that the offline duration of the node related to the network node is greater than the heartbeat packet transmission period; and
starting a PDO packet-based inhibit time mechanism to determine an offline state of the related node, and setting, based on the offline duration and an inhibit time in a PDO packet of the related node, a threshold in a PDO production counter corresponding to the related node in response to determining, by means of comparison, that the offline duration of the node related to the network node is less than or equal to the heartbeat packet transmission period.
There is no prior art teaches or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445